Title: David Bailie Warden to Thomas Jefferson, 20 May 1809
From: Warden, David Bailie
To: Jefferson, Thomas


          Sir,  Paris, 20 May, 1809.
           I had the honor of receiving your letter, of the 25th of February, from Mr. Coles.  I forwarded the packet and letter for Mr Mazzei, to Mr. Cathalan, by a safe and private conveyance.  The one for Professor Blumenbach shall be transmitted to him by the first opportunity.
          The information you are pleased to communicate, concerning a candidate for the place I occupy, gives me much uneasiness. I have been informed that a Mr. Joseph Russel, a native of Boston has made application for it, but he, in no wise, resembles the person to whom you allude. Besides, he is a federalist, which induces me to believe that he has no chance of success.  May I again pray you, Sir, to recommend me to the President. I have heard that the circumstance of my not being a native American operates against my appointment. I am bound to the united States by my principles, my feelings, and the solemnity of the oath which made me a Citizen; and I can say, with truth, that no Individual is more American than myself. I still cherish the hope, that I shall be allowed to remain in my present situation. I have now become, in some measure, acquainted with the duties of my employment, and flatter myself that my knowledge of some of the most useful living languages, my acquirements, and industry, will enable me to merit some degree of approbation.
          I have the pleasure of sending, for your acceptance, twelve kinds of rice, of different countries, all cultivated at the isle of France, where these seeds were, last year, gathered—Mr. Thouin, who gave them to me, observes in his note accompanying them, that they are different in their forms, and in their qualities, which renders them susceptible of different economical uses, and especially in the greater, or less abundance of their products. This rare collection merits a careful cultivation in those countries, where rice forms an essential portion of the food of the Inhabitants.
          The names, written on the different specimens of rice, are those by which they are known in the Isle of France. They ought to be sown like the common rice. They continue in preservation, for several Years, in a state of germination.
          I took the liberty of addressing to you, by the last Bearer of dispatches, a MS. memoir on the analysis of tobacco—I feel much flattered by your invitation to write to you, more particularly as I have long admired your character and talents, and long wished to be known to you—
          I am, Sir, with the highest esteem, Your very obligd Servt David Bailie Warden
        